In a proceeding to permanently stay arbitration of an uninsured motorist claim, Courtney Small appeals from a *463judgment of the Supreme Court, Kings County (Silverman, J.H.O.), dated January 23, 2002, which, after a hearing, granted the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the trial court properly granted the petition and permanently stayed arbitration of the appellant’s claim since the appellant failed to prove physical contact with another vehicle (cf. Insurance Law § 5217; Matter of Allstate Ins. Co. v Killakey, 78 NY2d 325). Altman, J.P., Smith, McGinity and Townes, JJ., concur.